United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-50948
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

NIGUEL DESHON HOLDER,

                                      Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                        USDC No. W-03-CR-15-ALL
                          --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY and HIGGINBOTHAM, Circuit Judges.*

PER CURIAM:**

     This court affirmed Niguel Deshon Holder’s judgment of

conviction.     United States v. Holder, 109 Fed. Appx. 673, 674

(5th Cir. 2004).     The Supreme Court vacated and remanded for

further consideration in light of United States v. Booker, 125 S.

Ct. 738 (2005).     Holder v. United States, 125 S. Ct. 1093 (2005).

     *
       Judge Pickering was a member of this panel when the
opinion issued on September 20, 2004, but subsequently retired.
Accordingly, this matter is decided by a quorum. See 28 U.S.C.
§ 46(d).
     **
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-50948
                                 -2-
       Holder argues that his Booker claim is not subject to plain-

error review because his petition for certiorari was pending when

Booker was issued.   This court applies the plain-error standard

of review to unpreserved Booker claims even in cases such as this

one.    United States v. Cruz, __ F.3d __, No. 03-40886, 2005 WL
1706518 at *1 (5th Cir. July 22, 2005); United States v. Lewis,

412 F.3d 614, 616 (5th Cir. 2005).    Holder’s challenge to his

sentence fails to meet the plain-error standard because he has

not shown that the error affected his substantial rights.    See

United States v. Mares, 402 F.3d 511, 521 (5th Cir. 2005),

petition for cert. filed (Mar. 31, 2005) (No. 04-9517).

       Accordingly, we conclude that nothing in the Supreme Court’s

Booker decision requires us to change our prior affirmance in

this case.    We therefore reinstate our judgment affirming the

defendant’s conviction and sentence.

       AFFIRMED.